Citation Nr: 1008818	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2009 the Veteran's representative submitted VA 
medical records and a letter from a private certified 
physician's assistant directly to the Board, with a waiver of 
the Veteran's right to have the evidence initially considered 
by the RO.  

The issue of entitlement to service connection for back 
disability is addressed in the Remand that follows the Order 
section of this decision.


FINDING OF FACT

The Veteran does not have hypertension currently and has not 
had it during the pendency of this claim.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in a letter dated in October 2006.  Although 
the letter was sent after the initial adjudication of the 
claim, Board finds that there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the RO readjudicated the claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board finds that VA has complied with its duty to assist 
the Veteran in the development of this claim.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records (SPRs), VA medical records, 
and private medical records have been associated with the 
claims folder.  In addition, the Veteran was afforded a VA 
fee-basis examination in September 2005.  Neither the Veteran 
nor his representative has identified any outstanding, 
existing evidence that could be obtained to substantiate the 
claim, and the Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection also may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
hypertension because it is related to service. 

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90mm. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009). 

After careful consideration, the Board concludes that service 
connection for hypertension is not warranted because the 
disorder was not present in service or thereafter.

STRs included the Veteran's entrance examination in April 
1982.  In the attached report of medical history, the Veteran 
reported that he had not experienced high blood pressure.

STRs show that the Veteran's blood pressure was 134/85 in 
August 2005.  At that time, no history of hypertension was 
noted.  Further, the STRs include numerous periodic physical 
examination reports performed in conjunction with High 
Altitude Low Opening (HALO) qualification; these examination 
reports document normotensive blood pressure.

In September 2005, the Veteran was afforded a fee-basis VA 
examination by MR, M.D.,  The Veteran reported that during 
the last year his blood pressure was found to be elevated.  
The Veteran stated that he had been "checked out" by having 
several blood pressure readings, and it "eventually went 
down."  The Veteran noted that he was not placed on any 
therapy for hypertension and was not aware of any 
complications.  His blood pressures were 123/86, 138/89, and 
139/87.  Dr. MR stated that the Veteran had been found from 
time to time to show elevated levels of blood pressure.  Dr. 
MR furthered that the Veteran was monitored for the presence 
of hypertension, but this was found to be negative.  The 
readings for his blood pressure were within normal limits.  
Dr. MR stated that the Veteran was never diagnosed with 
hypertension and had not experienced any complications from 
hypertension.  The Veteran was diagnosed with normotensive, 
normal blood pressure.

In sum, there is no medical evidence showing that the Veteran 
has ever been diagnosed with hypertension.  In order for 
service connection to be granted for a disability, it must be 
present at the time the claim for VA disability compensation 
is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Board 
has also considered the statements of the Veteran and his 
representative, whether the Veteran has had hypertension 
during the pendency of this claim is a medical question that 
they are not competent to answer.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In light of the absence of any 
medical evidence of the existence of the claimed disability 
in service or thereafter, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds additional development is warranted at this 
point on the claim for service connection for a back 
disability.  

In a letter submitted in April 2009, KH, a certified 
physician's assistant (PA) with a Family Practice Clinic, 
stated that the Veteran had been seen many times for 
evaluation of his continued chronic lower back pain.  KH 
furthered that a plain X-ray and an MRI were taken during the 
evaluation of the Veteran's lower back and disclosed disc 
protrusion with probable sequestrated/extruded disc fragment 
causing impingement of the right S1 and S2 nerve root.  After 
reviewing the Veteran's records, past studies, and past notes 
from other providers, KH opined that the Veteran's problem 
was more than likely related to his military service.  KH 
furthered that since the Veteran's retirement, he had done 
nothing wrong that would have caused this problem.  KH 
concluded that the repetitive running, road marching, and 
airborne operations over 20 years of service would have 
caused this type of damage to the lower back. 

The Board finds that the PA opinion above shows a current 
diagnosed disorder and medical evidence supporting nexus; 
accordingly, a prima facie case for service connection is 
raised and the Veteran is entitled to competent examination.  

The Board acknowledges that VA may not undertake additional 
development, such as scheduling an examination, when the sole 
purpose is to obtain evidence against a claim.  Mariano v. 
Principi, 17 Vet. App. 305 (2003).  However, the above-cited 
family practice PA is not a medical doctor with expertise in 
spinal disorders.  Accordingly, a remand for an examination 
with opinion is required at this point.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
all indicated record development, to 
include development to obtain a copy of 
the records pertaining to the Veteran's 
treatment by KH, PA-C.

2.  Then, the RO or the AMC should 
arrange for the Veteran to undergo a VA 
examination by a physician with 
sufficient expertise to determine the 
nature and etiology of the Veteran's back 
disability.  

The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based on the claims file review and the 
examination results, the examiner should 
render an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's back disability originated 
during active service or is otherwise 
etiologically related to his active 
service.  The rationale for the opinion 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for a back disability in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative an SSOC and afford them the 
appropriate time period for response 
before the case is returned to the Board 
for further appellate action.  

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


